pvgtpcn cid 4gxgpwg cid 5gtxkeg grctvogpv cid qh cid vjg cid 6tgcuwt cid 0wodgt cid cid cid cid cid cid cid cid cid cid cid cid 4gngcug cid cvg cid cid cid cid cid cid cid cid cid cid cid index no legend trust state x year dear 9cujkpivqp cid cid cid cid cid cid cid cid cid cid cid 2gtuqp cid vq cid qpvcev cid 6gngrjqpg cid 0wodgt cid 4ghgt cid 4grn cid vq cid cc fip plr-112175-00 cvg cid cid cid date this ruling responds to a letter dated date and subsequent correspondence submitted on behalf of trust requesting a ruling under sec_856 of the internal_revenue_code facts trust was organized under state x law in year trust is a publicly traded corporation that has elected to be treated as a real_estate_investment_trust reit under sec_856 of the code trust holds all of its assets either directly or through subsidiaries trust’s assets include multi-family apartment properties that trust owns manages leases and operates the properties trust intends to enter into an agreement with an independent telecommunication service provider to provide certain telecommunication services to the tenants of the properties tenants trust may enter into additional agreements with other independent telecommunication service providers providers to provide telecommunication services to tenants telecommunication services include the following the installation servicing repair and upgrade of and access to communication lines to obtain telecommunication services internet access high-speed data services computer networking electronic mail voice mail teleconferencing business news and electronic clipping security and safety alarms and access to environmental control systems plr-112175-00 trust currently derives no income from the provision of telecommunication services upon receiving a favorable ruling trust plans in the future to furnish telecommunication services to tenants by contracting with providers if trust enters into a contract with a provider trust will derive income by either charging a flat fee to tenants and paying an agreed upon charge to the provider or collecting from the provider a flat fee or percentage fee based on the provider’s gross revenues from the services trust makes the following representations the telecommunication services described above are customarily offered or provided to tenants in a similar class of buildings in the relevant geographic markets in which the properties are located no provider will offer services to tenants that it does not offer to non-tenants and no provider will create a unique menu or package of services tailored to suit the demands of any particular tenant law and analysis sec_856 of the code provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property sec_856 of the code provides that rents_from_real_property include subject_to the exclusions in sec_856 i rents from interests_in_real_property ii charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and iii rent attributable to personal_property which is leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property for the taxable_year does not exceed percent of the total rent for the year attributable to both the real and personal_property leased under or in connection with the lease sec_1_856-4 of the regulations provides that for purposes of sec_856 and sec_856 of the code the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated sec_1_856-4 provides that services rendered to tenants of a particular building will be considered customary if in the geographic area in which the building is located tenants in buildings of a similar plr-112175-00 class such as luxury apartment buildings are customarily provided with the service sec_856 of the code excludes from the definition of rents_from_real_property any impermissible_tenant_service_income as defined in sec_856 sec_856 provides that impermissible_tenant_service_income means with respect to any real or personal_property any amount received or accrued directly or indirectly by a reit for furnishing or rendering services to the tenants of such property or managing or operating such property sec_856 provides that if the amount of impermissible_tenant_service_income with respect to a property for any taxable_year exceeds one percent of all amounts received or accrued directly or indirectly by the reit with respect to such property the impermissible_tenant_service_income of the reit with respect to the property shall include all such amounts sec_856 of the code excludes from the definition of impermissible_tenant_service_income amounts received for services furnished or rendered or management or operation provided through an independent_contractor within the meaning of sec_856 from whom the reit itself does not derive or receive any income independent_contractor additionally sec_856 excludes from the definition of impermissible_tenant_service_income any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_1_512_b_-1 of the regulations provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant payments for the use or occupancy of entire private residences or living quarters in duplex or multiple plr-112175-00 housing units or offices in any office building are generally treated as rent from real_property one of the principal purposes for the income restrictions imposed by sec_856 and sec_856 of the code is to ensure that the bulk of the reit’s income is from passive sources and not from the active_conduct_of_a_trade_or_business see h_r rep no 86th cong 2d sess 1960_2_cb_819 the provision of telecommunication services is similar to the provision of services by public_utilities and has become an essential means of communicating information and data trust’s ability to provide telecommunication services to tenants will allow trust to offer services similar to those being offered to tenants of similar classes of residential properties in the same geographic markets where the properties are located accordingly the telecommunication services trust offers or provides to tenants will not be considered to be rendered primarily for the convenience of the tenants under sec_1_512_b_-1 of the regulations as a result the services will fall within the exception contained in sec_856 of the code and the provision of telecommunication services will not prevent trust’s share of amounts derived from the properties from qualifying as rents_from_real_property under sec_856 of the code moreover based on trust’s representation that the telecommunication services are of the type usually and customarily offered or provided to tenants of similar rental properties located in the same geographic markets where the properties are located amounts trust receives or accrues for providing those services if otherwise qualifying will constitute rents_from_real_property within the meaning of sec_856 of the code holding accordingly based on the facts submitted and representations made we rule that the provision of the telecommunication services described above to the tenants of the properties will not cause otherwise qualifying_income received by trust from the properties to be excluded from the term rents_from_real_property within the meaning of sec_856 of the code furthermore we rule that amounts trust receives or accrues from the provision of telecommunication services if otherwise qualifying will plr-112175-00 constitute rents_from_real_property within the meaning of sec_856 except as specifically ruled upon above no opinion is expressed or implied regarding the consequences of this transaction under any other provision of the code in particular no opinion is expressed whether trust qualifies as a reit under sec_856 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely yours acting associate chief_counsel financial institutions and products by alice m bennett chief branch enclosures copy of this letter copy for sec_6110 purposes cc dd attn chief examination_division
